In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00113-CR



       BYRON DOUGLAS BRIGHAM, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 354th District Court
                 Hunt County, Texas
                Trial Court No. 31265




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
        In February 2018, the State moved to revoke the community supervision of Byron Douglas

Brigham and to proceed to an adjudication of his guilt, 1 alleging six distinct violations of

Brigham’s community supervision. The trial court granted the State’s motion after Brigham pled

true to all of the allegations in open court. Brigham was sentenced to two years’ confinement in

state jail. He appeals.

        Brigham’s attorney on appeal has filed a brief stating that counsel has reviewed the record

and has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the course of the proceedings. As

counsel has provided a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced, the brief meets the requirements of Anders v. California. See

Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex.

Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App.

1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also

filed a motion with this Court seeking to withdraw as counsel in this appeal.

        On September 26, 2018, counsel mailed to Brigham a copy of the brief, the appellate

record, and the motion to withdraw. Brigham was informed of his right to review the record and

file a pro se response. After this Court granted Brigham’s motion for access to the appellate record,




1
 In January 2017, Brigham, pursuant to a plea agreement, had pled guilty to possession of less than one gram of
cocaine and was placed on deferred adjudication community supervision for a period of five years. See TEX. HEALTH
& SAFETY CODE ANN. § 481.115(b) (West 2017).


                                                       2
Brigham filed a pro se response in which he again admits to violating some of the terms and

conditions of his community supervision and simply pleads for mercy.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record, and we agree that no arguable issue supports an appeal. See Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         We affirm the trial court’s judgment. 2



                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:            November 15, 2018
Date Decided:              November 21, 2018

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3